Field, J.
Assuming that an action can be maintained against the defendant corporation for a breach of the contract contained in the certificate issued by the Golden Rule Lodge, that certificate promises that two thousand dollars shall be paid “ upon due notice of his [George W. Karcher’s] death, and the surrender of this certificate to such person or persons as he may by will or entry on record-book of this lodge, or on the face of this certificate, direct the same to be paid, provided he is in good, standing when he dies.” George W. Karcher was not in good standing when he died, having before that time been suspended by the Golden Rule Lodge, and the order suspending him remaining unrevoked and unreversed at the time of his death. He had had notice of the proceedings, and had not appealed therefrom to the Supreme Lodge, as he had the right to do.
The plaintiff objects that this notice was invalid, because it contained only a printed fac-simile of the seal of the lodge, and the constitution of the defendant required that it be under the seal of the lodge. The provisions of the constitution are not fully set out, and we are therefore unable to determine whether, by the constitution, the presence of the seal is made anything more than a matter of form, or whether, by the true construction of the constitution, a printed fac-simile of the seal is not what was intended. There is no evidence that Karcher was misled by the notice, or that it was not in all respects as effectual in giving him information as if it had contained an actual impression of the seal of the lodge. So far as appears, this defect in the notice, if it was a defect, was immaterial.
The plaintiff also offers to prove that, although Karcher did not pay the assessment for the non-payment of which he was suspended, he was ill at the time, and was not therefore liable to suspension for. non-payment of the assessment, because the *372lodge was bound to keep him in good standing during his illness. No evidence of any fraudulent acts on the part of the defendant or of the Golden Rule Lodge was offered. As the constitution and by-laws of the defendant, or of the Golden Rule Lodge, are not fully set out, we cannot construe them; but it appears that George W. Karcher was a member of the Golden Rule Lodge, and was “ suspended in usual form; ” and it must be assumed that this was done according to the rules of the lodge, and that, as a member, he was subject to' these rules. The evidence offered amounts to this, that the Golden Rule Lodge, in good faith and in the manner prescribed by its rules, suspended Karcher for a cause which, unexplained, warranted suspension, but for which his illness was a justification. It was his duty to exhaust the remedies provided by the society of which he was a member before appealing to the courts. Chamberlain v. Lincoln, 129 Mass. 70. He was suspended by the tribunal which he had chosen to determine the question according to rules to which he assented in becoming a member, and he received notice of the proceedings. The action of this tribunal, according to its rules, on a question which it had authority to decide, honestly taken, after the requisite notice to him, cannot be collaterally reviewed in this suit, on the ground that facts existed, which, if brought to the notice of the tribunal, would have warranted or required a different decision. Grosvenor v. United Society of Believers, 118 Mass. 78. Dolan v. Court Good Samaritan, 128 Mass. 437.

Judgment on the verdict.